Oo co AY HR Wn Bp WC NO

BN RO ND NO ND

28

LAW OFFICE OF
BRADLEY, DRENDEL

& JEANNEY
P.O. BOX 1987
RENO, NV 89505
(775) 335-9999

 

Case 3:19-cv-00555-RCJ-CLB Document17 Filed 11/26/19 Page1of3

annette cna,

1 / FILED —___.. RECEIVED
—____. ENTERED SERVED ON

Mark Wenzel, Esq.

Nevada State Bar No. 5820
BRADLEY, DRENDEL & JEANNEY
P.O. Box 1987 DEC -2 2079
Reno, NV 89505

Telephone No. (775) 335-9999
Facsimile No. (775) 335-9993 CLERK US DISTRICT COURT
Attorney for Plaintiff DISTRICT OF NEVADA

BY: DEPUTY

COUNSELIPARTIES OF RECORD

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
DAVID CAREY, Case No. 3:19-cv-00555-RCJ-CLB
Plaintiff, DRO
V.
THE TRAVELERS INDEMNITY
COMPANY, a Foreign Corporation; ABC
CORPORATIONS I-X; BLACK AND
WHITE COMPANIES I-X; and JOHN
DOES I-X, inclusive,

Defendants. /

SUBSTITUTION OF COUNSEL
Plaintiff, DAVID CAREY, does hereby agree to the substitution of Mark Wenzel, Esq. of
Bradley, Drendel & Jeanney as his attorney in place and stead of William C. Jeanney, Esq. in the
above-entitled action.
Dated this We day of November 2019.
BRADLE DEL & JEANNEY

 

William C. Jeanney, Esq.
Attorney for Plaintiff

Ml

Ml

Mf

Our File No. 203106

 

 
 

 

   
 

Case 3:19-cv-00555-RCJ-CLB Document17 Filed 11/26/19 Page 2 of 3
1 William C. Jeanney does hereby agree to the substitution of Mark Wenzel, Esq. of Bradley,
2 || Drendel & Jeanney in his place and stead as attorney for Plaintiff DAVID CAREY, in the above-
3 || entitled action.
4 Dated this We day of November 2019.
5 BRADLEY, DEL & JEANNEY
6
7
William C- Jeanney, Esq—
8 Attorney for Plaintiff
9
Mark Wenzel, Esq. of Bradley, Drendel & Jeanney hereby consents to be substituted as
10
attorney for Plaintiff DAVID CAREY in the place and stead of William C. Jeanney, Esq. in the
11
above-entitled action.
12
AFFIRMATION Pursuant to NRS 239B.030
13
The undersigned does hereby affirm that the preceding document does not contain the social
14
security number of any person.
15 th
Dated this 7S day of November 2019.
16
BRADLEY, DRENDEL & JEANNEY
17
8 Mak UF
19 Mark Wenzel, Esq.
Attorney for Plaintiff
20
21 IS. SO ORDERED
22 ’
23
24 YH224 ___
25
26
27
28
LAW OFFICE OF -2-
BRADLEY, DRENDEL Our File No. 203106
& JEANNEY
P.O. BOX 1987
RENO, NV 89505
(775) 335-9999

 

 
